Citation Nr: 1119661	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  08-15 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from June 1955 to April 1957. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied service connection for tinnitus.  In June 2010, the Board remanded for further development, which has been completed, and the case is once again before the Board for review.

In his April 2011 statement, the Veteran appears to raise a claim to reopen service connection for bilateral hearing loss.  Also, in its April 2011 informal hearing presentation, the Veteran's representative indicates that the Veteran appears to seek reopening of that claim.  The issue of whether new and material evidence has been submitted to reopen a claim of service connection for a bilateral hearing loss disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran does not currently have tinnitus related to service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).







REASONS AND BASES FOR FINDING AND CONCLUSION

Stegall Considerations

As noted above, the Board remanded this matter in June 2010 for further development.  The Board specifically instructed the RO to provide the Veteran with an examination to determine the nature and etiology of tinnitus, and to readjudicate the claim.  In June 2010, the Veteran was provided an examination for his tinnitus and in March 2011, the claim was readjudicated in a Supplemental Statement of the Case.  Thus, there is compliance with the Board's remand instruction.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

In correspondence dated in October 2008, prior to the December 2008 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2010). Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The October 2008 letter also notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  The Veteran's service treatment records were among those presumably lost in a fire at the National Military Personnel Records Center (NPRC) in St. Louis, Missouri, in 1973.  The Board has kept this unfortunate situation in mind while addressing the Veteran's claim, and realizes that in such situations there is a heightened obligation to explain findings and conclusions and to carefully consider the benefit of the doubt doctrine.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  All other identified and available treatment records have been secured.  The Veteran indicated that he received treatment from Caldwell and Cook Hearing Services.  Pursuant to the Veteran's authorization and consent form for VA to obtain those records on his behalf, the RO contacted Caldwell and Cook Hearing in May 2008 to attempt to get these records and was told that the Veteran's records had most likely been destroyed.  Additionally, in May 2008 the RO contacted the VA Medical Center in Louisville to see if they had the private records and was told that they did not have such records.  The Veteran and his representative were apprised as to the efforts made to obtain these records and the unavailability of both set of records.  (See Report of Contact, dated May 13, 2008, and Supplemental Statement of the Case, dated March 9, 2009).  The Board finds that additional efforts to obtain these records would be futile, and as such, the Board finds that VA has fulfilled its duty to assist in obtaining such records.

 As the Board will discuss in detail in the analysis below, the Veteran was provided with VA examinations, most recently in June 2010.  The report of these examinations reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate audiological evaluation, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Veteran and his representative have not contended otherwise.  Thus, the duties to notify and assist have been met.

Analysis

The Veteran essentially contends that had tinnitus during military service.

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b).

The problem in this case is that there is no evidence of any current disability to satisfy the very first Hickson element.  During an audiological examination in April 2008, the examiner noted that the Veteran indicated having had a history of constant bilateral tinnitus for many years but did not have it at that time or for the past couple of years.  However, subsequent to that examination, the Veteran filed a claim for tinnitus in September 2008, so the Veteran was afforded another examination in June 2010.  The June 2010 VA examiner noted the Veteran's denial of tinnitus in April 2008 and again on that particular examination.  The Veteran reported to the examiner that he had ringing in his ears many years ago but has not had any symptoms of tinnitus for at least 30 years or longer.  

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board notes that tinnitus is subjective, and the kind of condition to which lay testimony is competent.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  However, the Veteran has indicated on multiple occasions that he does not currently experience ringing in his ear.  Likewise, the objective evidence does not contain finding of tinnitus at anytime during the course of the appeal.    

Accordingly, Hickson element (1) is therefore not met, and the claim fails on this basis alone.

For the sake of completeness, the Board will also briefly address Hickson elements (2) medical or lay evidence of in-service incurrence or aggravation of a disease or injury and (3) medical nexus.  See Luallen v. Brown, 8 Vet. App. 92, 95-96 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) (finding that the Board has the fundamental authority to decide in the alternative).

Turning to an in-service injury, the Board notes that the Veteran has asserted that he sustained acoustic trauma during service.  While the Veteran's service records are not available, the Veteran has maintained throughout the appeal that his military occupational specialty was infantryman and he exposed to bazookas and pistols. The Veteran, as a lay witness, is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is nothing in the record to refute the Veteran's statements regarding in service noise exposure; and, to the contrary, the record reasonably supports the history he provides (e.g. lay statements from his family and friends).  Thus, Hickson element (2) is satisfied.

With respect to Hickson element (3), medical nexus, in the absence of a current disability, a medical nexus opinion would seem to be an impossibility.  Accordingly, Hickson element (3) is not met, and the claim fails on this basis as well.

The Veteran has been accorded ample opportunity to present competent medical evidence in support of his claim; he has failed to do so.  See 38 U.S.C.A. § 5107(a) (it is the claimant's responsibility to support a claim for VA benefits).

In conclusion, for the reasons and bases expressed above, the Board finds that a preponderance of the evidence is against the Veteran's claim of entitlement to service connection for tinnitus.  The benefit sought on appeal is accordingly denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for tinnitus is denied.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


